Exhibit 99.1 IMMEDIATE RELEASE Contact: Mark Johnson Sr. Director, Investor Relations mjohnson@atyrpharma.com 858-223-1163 aTyr Pharma Announces Second Quarter 2017 Operating Results and Provides an Update on Innovative Immunology Pipeline -Resolaris Demonstrated Favorable Safety Profile in Rare Muscular Dystrophy Patients in Extension Studies - -iMod.Fc Program for Interstitial Lung Disease (ILD) on Track to Commence Phase 1 Clinical Trial - -Project ORCA: Leverages a New Immuno-Oncology Antibody Target Based on Physiocrine Biology - SAN DIEGO – August 14, 2017 – aTyr Pharma, Inc. (Nasdaq: LIFE), a biotherapeutics company engaged in the discovery and development of Physiocrine-based therapeutics to address severe, rare diseases, today announced operating results for the second quarter ended June 30, 2017. “During the first half of 2017, our team advanced three innovative, first-in-class biologics that harness Physiocrine biology in immunology,” said John Mendlein, Ph.D., CEO of aTyr Pharma. “For our Resolaris program, we report favorable safety data from two extension studies in patients with rare muscular dystrophies underscoring the potential for improved clinical outcomes over time based on stabilizing or improving muscle function. In addition, we plan to initiate our first-in-human clinical trial for our iMod.Fc program for ILD. Our third program, ORCA targets a novel, proprietary immuno-oncology pathway using antibodies to change levels of Resokine in tumor settings. We believe tumors utilize Resokine to evade immune system responses. Our Resolaris, iMod.Fc and ORCA programs demonstrate the power and leverage arising from our new insights in immunology and novel therapeutic modalities targeting homeostatic pathways.” Resolaris Program – First Resokine Therapeutic Candidate Based on a Protein Secreted by Muscle • Safety Extension Study Results (005 and 006) – aTyr recently completed two extension studies in patients with limb-girdle muscular dystrophy 2B (LGMD2B), adult facioscapulohumeral muscular dystrophy (FSHD), and early onset FSHD. Per protocol patients received 3.0 mg/kg of Resolaris weekly in these extension studies. o No significant adverse events or observed signs of general immunosuppression in either study. o Across both studies, 12 patients received at least six months of Resolaris in each study with no significant trends of worsening in either manual muscle testing (MMT) or individualized neuromuscular quality of life assessment (INQoL) scores: ▪ 5 of 10 patients remained stable or improved their MMT score at 24 weeks; 3 of 6 patients remained stable or improved their MMT score at 36 weeks. o In the 006 trial, which commenced July 2016, 4 patients had early-onset FSHD, 2 patients had adult FSHD and 2 patients had LGMD2B. ▪ All 8 patients remained Jo-1 antibody negative throughout the study; 2 patients experienced transient Jo-1 antibody levels above the protocol-defined cut off for continuation in the study. 1 o In the 005 trial, which commenced August 2015, 9 patients with adult FSHD enrolled. ▪ All 9 patients remained Jo-1 antibody negative throughout the study; 3 patients experienced transient Jo-1 antibody levels above the protocol-defined cut off for continuation in the study; 3 patients experienced transient, mild-to-moderate infusion related reactions and were discontinued per protocol. o 44 patients, across all of our trials (002, 003, 004, 005, and 006), have now received Resolaris for a total drug exposure of 204 patient months. • Promising Clinical Results for Resolaris in Early Onset FSHD – During the quarter, aTyr announced top-line results from its Phase 1b/2 trial (003) of Resolaris in patients with early onset FSHD. Overall, 63% of patients (5/8) showed an increase from baseline in their MMT score, with a mean change from baseline of +3.8%. Resolaris was generally well-tolerated at doses up to 3.0 mg/kg once weekly in this younger patient population (patients in the trial were between the ages of 16 and 20) with no observed signs of general immunosuppression. • AAN Presentation – During the quarter, Dr. John Vissing, M.D., Ph.D., Professor of Neurology, University of Copenhagen, presented a poster titled “Results of a Phase 1b/2 Study of ATYR1940 in Adult Patients with Limb Girdle Muscular Dystrophy Type 2B (LGMD2B) and Facioscapulohumeral Muscular Dystrophy (FSHD) (ATYR-C-004)” at the American Academy of Neurology (AAN) Annual Meeting on April 25, 2017 in Boston, MA. • Clinical Development Plan – Initiation of a randomized placebo-controlled trial with Resolaris is contingent upon the identification of a PD assay and execution of a partnership related to one of our pipeline programs. iMod.Fc Program – First Fc Fusion Based Therapeutic Candidate for Lung Diseases • Clinical Development – aTyr Pharma plans to commence a Phase 1 clinical program for the iMod.Fc program later this year. This randomized, double-blind, placebo-controlled study will investigate the safety, tolerability, immunogenicity, pharmacokinetics and pharmacodynamics (PD) of intravenous iMod.Fc in healthy volunteers. • American Thoracic Society (ATS) Presentations – During the quarter, aTyr Pharma presented two posters on the iMod.Fc program at the ATS International Conference May 19 - 24, 2017 in Washington, D.C.: o “Resokine Modulates Immune Cell Infiltration into the Lung and Provides Therapeutic Activity in a Bleomycin-Induced Lung Fibrosis Model”. o “The Resokine Pathway is Implicated in the Pathology of Interstitial Lung Disease”.
